DETAILED ACTION
Currently, claims 1-10 and 18 are being examined, while the remaining claims have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitations "a distal side portion" and “a distal side” in lines 2-3 (also see “the distal side portion” in lines 3-4).  The antecedent basis for these limitations is confusing, since it is unclear how/whether they are related to each other and to the previously-recited “distal portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, U.S. 2014/0066915 (hereinafter Zhou) in view of Fuimaono, U.S. 2014/0276780 (hereinafter Fuimaono).
Regarding claims 1, 10, and 18, Zhou discloses (note figs. 2B and 5A-6) a device comprising: a guide portion (202) including a tube-shaped body shaft and a lumen; and a treatment portion (‘210’ – note paragraph 37) including a microwave energy radiation unit; wherein a distal portion of the shaft has a spiral portion including a first portion (see region near ‘208j’) and a second portion (region near ‘208d’) that are capable of coming into contact with tissue in the claimed manner, each of these portions consisting of a cylindrical tube (note paragraph 31) as a part of the tube-shaped body shaft, and each of these portions having at least a part of the lumen; and wherein the treatment portion is movable within the lumen of the shaft.  However, Zhou fails to explicitly disclose a tube-shaped body shaft having a naturally-curved portion (proximal to and apart from the spiral portion) and a substantially linear portion (distal to the spiral portion).  Fuimaono teaches (note abstract; fig. 1) a similar device for performing a similar procedure comprising: a tube-shaped body shaft having a spiral portion (17), a naturally-curved portion (i.e., ‘curved in a natural state where an external force is not applied’ – note paragraphs 32 and 33) proximal to and apart from the spiral portion (see fig. 1), and a substantially linear portion (19) distal to the spiral portion.  It is well known in the art that these different catheter-shape configurations are widely considered to be interchangeable.  Furthermore, Applicant has failed to provide this specific configuration with any evidence of criticality or unexpected results.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Zhou to comprise a tube-shaped body shaft having a naturally-curved portion and a substantially linear portion in the claimed configuration.  This is because this modification would have merely comprised a simple substitution of interchangeable catheter-shape configurations in order to produce a predictable result (see MPEP 2143).  It should also be noted that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.    
Regarding claims 2-3, Zhou discloses (note figs. 2B and 5A-6) a device wherein the shaft has the claimed shape and is configured to contact tissue in the claimed manner.
Regarding claims 4-5, Zhou discloses (note figs. 2B and 5A-6) a device wherein the shaft necessarily has the claimed shape and is necessarily configured to contact tissue in the claimed manner (also see paragraph 31).
Regarding claim 6, Zhou discloses (note figs. 2B and 5A-6) a device wherein the shaft has the claimed shape.
Regarding claim 7, Zhou in view of Fuimaono teaches (see above) a device having a curved portion that is capable of being formed in the claimed manner.  It should be noted that the “patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113).
Regarding claim 8, Zhou discloses (see above) a device wherein the guide portion necessarily includes a ‘hub’ disposed at a proximal portion of the shaft (note paragraph 31), wherein the treatment portion necessarily includes a main body portion, and wherein the guide portion and the treatment portion constitute a catheter device when they are integrally assembled.
Regarding claim 9, Zhou discloses (see above) a device capable of being used in the claimed manner for the claimed purpose.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794